United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-5237                                                  September Term, 2022
                                                                      1:21-cv-02968-CJN
                                                        Filed On: December 13, 2022
Larry Eugene Clark,

              Appellant

       v.

Merrick B. Garland, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Katsas and Walker, Circuit Judges, and Sentelle, Senior Circuit
                      Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s September 1, 2022, order
be affirmed. The district court properly dismissed the case because appellant failed to
establish his standing to sue. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 573-74
(1992) (“[A] plaintiff raising only a generally available grievance about government —
claiming only harm to his and every citizen’s interest in proper application of the
Constitution and laws, and seeking relief that no more directly and tangibly benefits him
than it does the public at large — does not state an Article III case or controversy.”).
Appellant’s allegations about manipulated votes do not constitute a particularized injury.
See Lance v. Coffman, 549 U.S. 437, 442 (2007) (per curiam).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5237                                                September Term, 2022

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2